DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/04/2020, in which claim 4 was amended, has been entered.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites “gradually heating the protective film-equipped sealing member until the protective film-equipped sealing member becomes higher than or equal to a glass transition temperature of the resin layer” which should be written as -- gradually heating the protective film-equipped sealing member until a temperature of the protective film-equipped sealing member becomes higher than or equal to a glass transition temperature of the resin layer--. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10964920 in view of Masato et al. (JP2017212143) and Ohashi (WO2016152756A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of US Pat teach every features of claim 1 of the instant application except the limitations “the protective film-equipped sealing member is conveyed using at least one roll; wherein in the dehydration step, a temperature of a roll surface of the roll in contact with the protective film-equipped sealing member being conveyed is higher than or equal to a glass transition temperature of the resin layer ” of claim 1. 
However, Masato et al. discloses “the protective film-equipped sealing member is conveyed using at least one roll; wherein in the dehydration step, a temperature of a roll surface of the roll in contact with the protective film-equipped sealing member being conveyed is a heating temperature.”
Ohashi discloses a heating temperature is from 60-160oC which is higher than or equal to a glass transition temperature of the resin layer [glass transition temperature of cover layer formed of PET film, PEN film, PP film or COP film].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Masato et al. and Ohashi into the method of the US Pat to include the protective film-equipped sealing member is conveyed using at least one roll; wherein in the dehydration step, a temperature of a roll surface of the roll .

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16650685 in view of Masato et al. (JP2017212143) and Ohashi (WO2016152756A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of Co-pending Application teach every features of claim 1 of the instant application except the limitations “the protective film-equipped sealing member is conveyed using at least one roll; wherein in the dehydration step, a temperature of a roll surface of the roll in contact with the protective film-equipped sealing member being conveyed is higher than or equal to a glass transition temperature of the resin layer ” of claim 1. 
However, Masato et al. discloses “the protective film-equipped sealing member is conveyed using at least one roll; wherein in the dehydration step, a temperature of a roll surface of the roll in contact with the protective film-equipped sealing member being conveyed is a heating temperature.”
Ohashi discloses a heating temperature is from 60-160oC which is higher than or equal to a glass transition temperature of the resin layer [glass transition temperature of cover layer formed of PET film, PEN film, PP film or COP film].
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al. (JP2017212143) in view of Kikuchi et al. (US Pub. 20070144669) and Mo et al. (US Pub. 20170222182).
Regarding claim 1, Masato et al. discloses in Fig. 1-Fig. 5 an organic electronic device manufacturing method comprising: 

a dehydration step [drying step] of heating and dehydrating a protective film-equipped sealing member [22], in which a protective film [241] is laminated, via an adhesive layer [222], on a sealing member [22] having a sealing base [221], the adhesive layer laminated on an one surface of the sealing base [221], while the protective film-equipped sealing member is conveyed using at least one roll; and 
a sealing member bonding step of removing the protective film [241] from the protective film- equipped sealing member subjected to the dehydration step, and then bonding the sealing member [22] to the device base through the adhesive layer [222], 
wherein in the dehydration step, a temperature of a roll surface of the roll in contact with the protective film-equipped sealing member being conveyed is a heating temperature [Masato et al. discloses guide roller that guides the sealing member with a separate film 241 may be a heating roller].
Masato et al. fails to disclose 
a resin layer laminated on another surface of the sealing base.
Mo et al. discloses in Fig. 8, paragraph [0060], [0081]
a resin layer [polymer layer] laminated on another surface of the sealing base [encapsulation layer].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Mo et al. into the method of Masato et al. to include a resin layer laminated on another surface of the 
Masato et al. and Mo et al. fails to disclose 
wherein in the dehydration step, the temperature of a roll surface of the roll in contact with the protective film-equipped sealing member being conveyed is higher than or equal to a glass transition temperature of the resin layer.
Kikuchi et al. discloses in Fig. 1, paragraph [0038], [0063] 
in the dehydration step, a temperature of a roll surface of the roll in contact with the laminate layer being conveyed is higher than or equal to a glass transition temperature of a resin layer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kikuchi et al. into the method of Masato et al. and Mo et al. to include in the dehydration step, the heating temperature is higher than or equal to a glass transition temperature of the resin layer.  The ordinary artisan would have been motivated to modify Masato et al. and Mo et al. in the above manner for the purpose of providing suitable heating temperature for heating laminate layer comprising resin layer. 
	In addition, one of ordinary skill in the art would have recognized the finite number of predictable solutions for a temperature of a roll surface of the roll with respect to a glass transition temperature of the resin layer: a temperature of a roll surface of the roll is greater than/less than/or equal to a glass transition temperature of the resin layer. 
Consequently, the combination of Kikuchi et al., Masato et al. and Mo et al. discloses “wherein in the dehydration step, a temperature of a roll surface of the roll in contact with the protective film-equipped sealing member being conveyed is higher than or equal to a glass transition temperature of the resin layer.”

Regarding claims 2-3, Masato et al. and Mo et al. fails to disclose 
a slow cooling step of, after the dehydration step, slowly cooling the protective film- equipped sealing member until the protective film-equipped sealing member becomes below a glass transition temperature of the resin layer;
wherein in the slow cooling step, the protective film-equipped sealing member is conveyed with a plurality of rolls; and a temperature of a roll surface of each of the plurality of rolls in the slow cooling step is set in such a way as to gradually decrease from a temperature higher than or equal to the glass transition temperature of the resin layer to a temperature lower than the glass transition temperature of the resin layer, from an upstream roll to a downstream roll.
Kikuchi et al. discloses in Fig. 1, paragraph [0017]-[0019], [0031]-[0047], [0063]
a slow cooling step of, after the dehydration step, slowly cooling the protective film- equipped sealing member until the protective film-equipped sealing member becomes below a glass transition temperature of the resin layer;
wherein in the slow cooling step, the protective film-equipped sealing member is conveyed with a plurality of rolls; and a temperature of a roll surface of each of the 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kikuchi et al. into the method of Masato et al. and Mo et al. to include a slow cooling step of, after the dehydration step, slowly cooling the protective film- equipped sealing member until the protective film-equipped sealing member becomes below a glass transition temperature of the resin layer; wherein in the slow cooling step, the protective film-equipped sealing member is conveyed with a plurality of rolls; and a temperature of a roll surface of each of the plurality of rolls in the slow cooling step is set in such a way as to gradually decrease from a temperature higher than or equal to the glass transition temperature of the resin layer to a temperature lower than the glass transition temperature of the resin layer, from an upstream roll to a downstream roll. The ordinary artisan would have been motivated to modify Masato et al. and Mo et al. in the above manner for the purpose of preventing nonuniformity in temperature due to rapid cooling of the laminate and preventing removal of the protective films and providing a heat resistant-flexible laminate in which appearance defects, such as wrinkles and waviness, are reduced by slowly cooling the flexible laminate that has been thermally laminated and which has high dimensional stability [paragraph [0019], [0031] of Kikuchi et al.]. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al. (JP2017212143), in view of Kikuchi et al. (US Pub. 20070144669) and Mo et al. (US Pub. 20170222182) as applied to claim 1 and further in view of Naoyuki et al. (JP2005084113A)
Regarding claims 4 and 5, Masato et al. and Mo et al. fails to disclose 	
a preheating step of, before the dehydration step, gradually heating the protective film-equipped sealing member until a temperature of the protective film-equipped sealing member becomes higher than or equal to a glass transition temperature of the resin layer;
wherein in the preheating step, the protective film-equipped sealing member is conveyed with a plurality of preheating rolls; and a temperature of a roll surface of each of the plurality of preheating rolls in the preheating step is set in such a way as to gradually increase from a temperature lower than the glass transition temperature of the resin layer to a temperature higher than or equal to the glass transition temperature of the resin layer, from an upstream preheating roll to a downstream preheating roll.
Naoyuki et al. discloses
a preheating step of, before a heating step [embossing step], gradually heating a to-be-heated layer until a temperature of the to-be-heated layer becomes a heating temperature of the heating step;
wherein in the preheating step, the to-be-heated layer is conveyed with a plurality of preheating rolls; and a temperature of a roll surface of each of the plurality of preheating rolls in the preheating step is set in such a way as to gradually increase from 
Kikuchi et al. discloses in Fig. 1, paragraph [0038], [0063], paragraph [0068]-[0070] 
a preheating step of, before the dehydration step, heating the protective film-equipped sealing member (from normal temperature/room temperature) to a predetermined temperature;
wherein in the preheating step, the protective film-equipped sealing member is conveyed with a plurality of preheating rolls.
As stated above, Kikuchi et al. suggested in paragraph [0038], [0063]
the heating temperature of the heating step/dehydrate step is higher than or equal to the glass transition temperature of the resin layer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kikuchi et al. and Naoyuki et al. into the method of Masato et al. and Mo et al. to include a preheating step of, before the dehydration step, gradually heating the protective film-equipped sealing member until a temperature of the protective film-equipped sealing member becomes higher than or equal to a glass transition temperature of the resin layer; wherein in the preheating step, the protective film-equipped sealing member is conveyed with a plurality of preheating rolls; and a temperature of a roll surface of each of the plurality of preheating rolls in the preheating step is set in such a way as to gradually increase from a temperature lower than the glass transition temperature of the resin layer to a temperature higher than or equal to the glass transition temperature of the resin layer, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822